Exhibit 10.6

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, dated April 19, 2016
(the “Agreement”), is between VAPE HOLDINGS, INC., a Delaware corporation (the
“Company”), and Benjamin Beaulieu (“Executive”), an individual. Company and
Executive may be referred to herein individually as a “Party” or collectively as
the “Parties.”

 

R E C I T A L S

 

A. WHEREAS, Executive and Company previously entered into an At-Will Employment
Agreement on April 21, 2014 (“Employment Agreement”) whereby Executive was to
serve as Operations Manager of the Company, an at-will employment position;

 

B. WHEREAS, on or about May 11, 2015, the Board of Directors of the Company
appointed Executive to the newly created office of Chief Operating Officer (the
“Appointment”).

 

C. WHEREAS, upon Appointment, Executive’s Employment Agreement was renegotiated
and effectively converted into an Executive Employment Agreement of the same
date (the “Executive Employment Agreement”); and

 

D. WHEREAS, by entering into this Agreement, Executive and Company desire to
amend, restate and replace the previous Executive Employment Agreement in all
respects except as otherwise provided herein to provide for the employment of
Executive as the Company’s Chief Operating Officer.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

AGREEMENT

 

1.POSITION AND RESPONSIBILITIES

 

a. Position. Pursuant to this Agreement, Executive shall render services to the
Company as its Chief Operating Officer. Executive shall perform such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Executive by the Company, including, but not limited to, the duties listed in
Exhibit A attached hereto and incorporated by reference herein. Executive shall
abide by the rules, regulations, and practices as adopted or modified from time
to time in the Company’s sole discretion. Executive is also being appointed as a
member of the Board of Directors of the Company.

 

b. Other Activities. Except upon the prior written consent of the Company, which
may be granted or withheld in the Company’s sole discretion, Executive will not,
while employed by the Company, (i) engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that might
create a conflict of interest with the Company; (ii) engage, directly or
indirectly, in any other business activity or revenue stream (whether or not
pursued for pecuniary advantage) presented to or identified by Executive in the
same or similar businesses to those of the Company or related to or arising from
the operations of the Company.

 

 -1- 



 

c. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement, does not and will not violate
any obligations the Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

2.COMPENSATION AND BENEFITS

 

a. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an annual salary of $150,000 USD
(“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice. The Base Salary will be reviewed from
time to time in accordance with the established procedures of the Company for
adjusting salaries for similarly situated executives and may be adjusted in the
sole discretion of the Company. Executive’s unpaid Base Salary and/or Bonus, as
provided in subsection (b) below, shall accrue until paid by the Company.

 

b. Bonus. Executive is eligible to receive a discretionary annual bonus, to be
determined in the sole and absolute discretion of the Board, of up to fifty
percent (50%) of the Base Salary, based upon the Board’s evaluation of the
performance of Executive, the Company’s operating results, and such other
criteria as may be determined by the Board to be relevant (“Bonus”). Executive
must be employed on the date such Bonus, if any, is paid in order to be eligible
for same. Any accrued and unpaid Bonus may be converted into the Company’s
common stock. The price of Company stock for purposes of this Section 2(b) shall
be calculated based on the average fair market value of the Company stock for
the month during which the Base Salary and/or Bonus was converted.

 

c. Sales-Based Compensation. As additional consideration for the services to be
rendered under this Agreement, the Company shall make quarterly cash payments to
Executive for the Employment Term (as defined below) equal to 1% of consolidated
gross revenues of Company. The Company shall make these quarterly payments to
Executive no later than 45 calendar days following the end of the applicable
quarter in which the relevant sales were consummated. For example, payment for
sales completed for the quarter ended March 31 must be remitted to Executive not
later than May 15.

 

d. Stock Options. In addition to Executive’s Base Salary, discretionary Bonus,
Sales-Based Compensation and the Issuance of Company Stock (as set forth above),
Executive shall be eligible to participate in any stock option plan maintained
by the Company and available to other Company employees. Any stock options
granted to Executive under this Section 2(c) will be subject to the terms and
conditions applicable to stock options granted under the Company’s stock option
plan, as described in that stock option plan and the applicable stock option
agreement.

 

 -2- 



 

e. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly situated employees, if any, in
accordance with the benefit plans established by the Company and subject to the
terms, conditions, limitations and exclusions of the applicable plans, and as
may be amended from time to time in the Company’s sole discretion. The foregoing
shall not, in any way, require the Company to establish any such benefits or
continue to maintain any such benefits.

 

f. Expenses. Upon presentation of verifiable invoices and other documentation as
may be requested by the Company, the Company shall reimburse Executive for
reasonable business expenses incurred in the performance of Executive’s duties
hereunder in accordance with the Company’s expense reimbursement guidelines.

 

3.TERM OF EMPLOYMENT

 

a. Employment Term. Executive’s employment shall begin on the date of this
Agreement and shall continue for a period of one (1) year, unless terminated
earlier by either Party pursuant to Section 4 of this Agreement (the “Employment
Term”). At the end of the Employment Term, this Agreement will be automatically
renewed in increments of one (1) year, unless terminated in writing by the
Company or in accordance with Section 4 of this Agreement.

 

b. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any
time, Executive will be eligible to receive an amount equal to the then-current
Base Salary of the Executive payable in the form of salary continuation for a
six month period following termination. Executive shall not be entitled to any
severance payments if Executive’s employment is terminated For Cause, By Death
or By Disability (as defined in Section 4 below) or if Executive’s employment is
terminated by Executive (in accordance with Section 4 below).

 

4.Termination

 

a. Termination Without Cause. Either Party may terminate this Agreement at any
time for any reason or no reason, upon thirty (30) days advance written notice.
During such notice period Executive shall continue to diligently perform all of
Executive’s duties hereunder. The Company shall have the option, in its sole
discretion, to make Executive’s termination effective at any time prior to the
end of such notice period as long as the Company pays Executive all compensation
to which Executive is entitled up through the last day of the thirty-day notice
period. Thereafter all obligations of the Company to the Executive shall cease.

 

b. Termination by Company on Account of Cause. The Company may, at any time and
without notice, terminate Executive’s employment with the Company for Cause. For
purposes of this Agreement, “Cause” shall mean: (i) an intentional tort
(excluding any tort relating to a motor vehicle) which causes substantial loss,
damage, or injury to the property or reputation of the Company or its
subsidiaries; (ii) any serious crime or intentional, material act of fraud or
dishonesty against the Company, (iii) the commission of a felony that results in
other than immaterial harm to the Company’s business or the reputation of the
Company or Executive, (iv) habitual neglect of Executive’s reasonable duties
(for reason other than illness or incapacity) which is not cured within ten days
after written notice thereof by the Board to Executive, (v) the disregard of
written, material policies of the Company which causes other than immaterial
loss, damage, or injury to the property or reputation of the Company which is
not cured within ten days after written notice thereof by the Board to
Executive, and (vi) any material breach of Executive’s ongoing obligation not to
disclose confidential information.

 



 -3- 



 

c. Termination By Death. Executive’s employment shall terminate automatically
upon the Executive’s death. The Company shall pay to Executive’s beneficiaries
or estate, as appropriate, any compensation then due and owing up through the
date of Executive’s death. Thereafter all obligations of the Company under this
Agreement shall cease. Nothing in this Section 4(c) shall affect any entitlement
of Executive’s heirs or devisees to the benefits of any life insurance plan or
other applicable benefits.

 

d. Termination By Disability. If Executive becomes eligible for the Company’s
long term disability benefits or if, in the sole opinion of the Company,
Executive is unable to carry out the responsibilities and functions of the
position held by Executive by reason of any physical or mental impairment for
more than ninety consecutive days or more than one hundred and twenty days in
any twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section 4(d) shall affect Executive’s rights under any
disability plan in which Executive is a participant.

 

e. Release. Notwithstanding the foregoing, it is understood and agreed that the
Company’s agreement to provide the benefits set forth in Section 3(b) are in
consideration of and in exchange for Executive’s promise to execute, upon
termination, a release and waiver, in form and substance acceptable to the
Company, releasing the Company from any and all claims and liabilities of every
nature related to Executive’s employment by the Company through Executive’s date
of termination (the “Release”). Accordingly, if Executive refuses to sign the
Release or signs the Release but exercises his right, if any, under applicable
law to revoke the Release (or any portion thereof), the Company’s obligation to
provide the enumerated benefits will immediately terminate without further
obligation on the part of the Company.

 

5.Termination Obligations

 

a. Return of Property. Executive agrees that all property (including without
limitation all electronic devices, equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) which was
furnished, created, or prepared incidentally to Executive’s employment belongs
to the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

 

b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all officer and management
positions then held with the Company. Following any termination of employment
and prior to the last day of Executive’s employment, Executive shall reasonably
cooperate with the Company in the winding up of pending work on behalf of the
Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company at the Company’s sole cost and expense.

 



 -4- 



 

6.CONFIDENTIAL INFORMATION

 

a. Obligation to Maintain Confidentiality. Executive acknowledges that the
continued success of the Company depends upon the use and protection of a large
body of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information”. Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s prior, current or
potential business and (ii) is not generally or publicly known. Confidential
Information includes, without specific limitation, the information, observations
and data obtained by Executive during the course of the Employment Term and his
performance under this Agreement concerning the business and affairs of the
Company, information concerning acquisition opportunities in or reasonably
related to the Company’s business or industry of which Executive is aware or
becomes aware during the Employment Term, the persons or entities that are
current, former or prospective suppliers or customers of any one or more of them
during the course of Executive’s performance under this Agreement, as well as
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, including plans
regarding planned and potential sales, financial and business plans, Executive
lists and telephone numbers, new and existing programs and services, prices and
terms, customer service, integration processes, requirements and costs of
providing service, support and equipment. Therefore, Executive agrees that he
shall not disclose to any unauthorized person or use for his own account any of
such Confidential Information without the Company’s prior written consent,
unless and to the extent that any Confidential Information: (i) becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions to act or (ii) is required to be disclosed
pursuant to any applicable law or court order. Executive agrees to deliver to
the Company at the end of the Employment Term, or at any other time the Company
may request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of the Company
(including, without limitation, all Confidential Information) that he may then
possess or have under his control.

 

b. Third Party Information. Executive understands that the Company will receive
from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Term and thereafter, and without in any way
limiting the provisions of Section 6, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company who need to know such information in connection
with their work for the Company) or use, except in connection with his work for
the Company, Third Party Information unless expressly authorized in writing by
the Manager.

 



 -5- 



 

c. Use of Information of Prior Employers. Executive represents and warrants and
covenants that Executive shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Executive acknowledges and agrees
that any violation of this provision shall be grounds for Executive’s immediate
termination and could subject Executive to substantial civil liabilities and
criminal penalties. Executive further specifically and expressly acknowledges
that no officer or other Executive or representative of the Company has
requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

7.Amendments; Waivers; Remedies

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

8.Assignment; Binding Effect

 

a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

 

b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, managers, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

9.Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by
United States first class registered or certified mail, return receipt
requested, to the principal address of the other party. The date of notice shall
be deemed to be the earlier of: (i) actual receipt of notice by any permitted
means, or (ii) five business days following dispatch by overnight delivery
service or the United States Mail. Executive shall be obligated to notify the
Company in writing of any change in Executive’s address.

 

10.Severability

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 



 -6- 



 

11.Taxes

 

All amounts paid under this Agreement (including without limitation Base Salary)
shall be paid less all applicable state and federal tax withholdings and any
other withholdings required by any applicable jurisdiction.

 

12.Governing Law; DISPUTE RESOLUTION

 

The parties agree that any dispute, controversy or claim between Executive and
the Company based on, arising out of or relating to Executive’s employment under
this Agreement or the termination of same, including, without limitation, any
and all claims under Title VII of the Civil Rights Acts of 1964 as amended, the
Civil Rights Act of 1870, the Americans with Disabilities Act of 1990 as
amended, the Americans with Disabilities Act Amendments Act of 2008, the Age
Discrimination in Employment Act as amended, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act of 1938 as amended by the Equal Pay
Act of 1963, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Executive Retirement Income Security Act of 1974, the Civil
Rights Act of 1991, the Genetic Information Nondiscrimination Act of 2008, the
Consolidated Omnibus Budget Reconciliation Act, the U.S. Patriot Act, the
Sarbanes-Oxley Act of 2002, the Dodd–Frank Wall Street Reform and Consumer
Protection Act, and any other federal, state or local civil rights, disability,
discrimination, retaliation or labor law, or any theory of contract, criminal,
arbitral or tort law, shall be settled by final and binding arbitration in Los
Angeles County, California, administered by the American Arbitration Association
(“AAA”) pursuant to the National Rules for the Resolution of Employment Disputes
of the AAA (“Rules of the AAA”). This Agreement shall be construed in accordance
with the laws of the State of California without reference to the conflict of
laws provisions thereof, and judgment upon any resulting arbitration award may
be entered in any court of competent jurisdiction.

 

13.Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular and references to the masculine pronoun shall include the feminine and
the neuter, and the singular shall include the plural. This Agreement and the
provisions contained herein shall not be construed or interpreted for or against
any party hereto because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 



 -7- 



 

14.OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
Agreement (other than Section 1) shall survive the termination of employment and
the termination of this Agreement in accordance with their terms.

 

15.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

16.Authority

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of its obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

17.Entire Agreement

 

This Agreement constitutes the entire agreement of the Company and Executive
relating to the subject matter hereof and supersedes all prior oral and written
understandings and agreements relating to such subject matter. To the extent
that the practices, policies or procedures of the Company, now or in the future,
apply to Executive and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.

 

18. EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

VAPE HOLDINGS, INC.   EXECUTIVE:       By:       Name: Justin Braune   Benjamin
Beaulieu Title: CEO    

 

 -8- 



 

EXHIBIT A

DESCRIPTION OF EXECUTIVE EMPLOYMENT DUTIES

 

Executive shall perform the following services pursuant to the terms of this
Agreement:

 

(1) Holding the position of Chief Operating Officer and associated services,
including but not limited to:

 



(a) general management and operations of the Company,

 

(b) collaborating with the Board of Directors to develop an overall strategy and
vision for the Company;

 

(c) developing and reviewing budget to support operating plans; and

 

(d) marketing, raising capital, and identifying and negotiating potential
mergers and acquisitions.

 

The above services will be further defined and delineated by the Company’s Board
of Directors from time to time as necessary.

 

 

 

-9-

